Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15, 18, 23-29, 33, 37, 40 and 41 are rejected under 35 U.S.C. 102a1 as being anticipated by Yang (US 5,507,931). 
Regarding claim 1, Yang teaches a sputtering device to sputter a liquid target, comprising 
a trough (pan 74) to receive a liquid target material (col. 6, ln. 66), wherein the device comprises means being configured to effect at least one of stirring and agitating the liquid target material (col. 7, ln. 10-28), 
degassing the liquid target material, dissipating solid particles or islands on a surface of the target (col. 7, ln. 10-28), 
and moving such particles or islands from an active surface region (SA) to a passive surface region (SP) or vice-versa (col. 7, ln. 10-28), 
the passive surface region (SP) being at least 50% less exposed to sputtering as the active surface region (SA) 
wherein the means comprise a planar magnetron system with at least an outer (77a, 78a) and an inner magnet(77b, 79b)  having reversed polarities and being mounted recessed in the reverse side of the trough (74, Fig. 1),  
the planar magnetron system being designed to enable a horizontal and a vertical convection of the liquid target material during sputtering (col. 7,ln. 30-55).  
Regarding claim 2, Yang teaches the target can be electrically connected to one of the cathode of a DC- power supply, the cathode of a pulsed DC-power supply, or to one or several power supplies providing respectively one of a DC/RF-mix, a DC/pulsed DC-mix, an RF/pulsed DC-mix or an DC/RF/pulsed DC-mix (col. 7, ln. 40-50).  
Regarding claim 3, Yang teaches an anode (76 grounded shield, col. 6, ln. 25) electrically isolated from the liquid target, the anode being arranged circumferential round the target  (Fig. 7).
Regarding claim 4, Yang teaches at least a part of the passive surface region (SP) is projected by a darkroom shield, electrically isolated from the target (col. 6, ln. 52-59).  
Regarding claim 15, Yang teaches the liquid target material is at least one of or an alloy of one of the following materials: Ga, GaAs, GaIn, GaAl, InAl, TiGa, Hg, HgAg, HgAu, HgCu, HgIn, HgSn, HgZn (col. 5, ln. 41).  
Regarding claim 18, Yang teaches a sputter gas-inlet and a vacuum pump (col. 4, ln. 25-30).  
Regarding claim 23, Yang teaches a method for depositing a film on a substrate, whereby at least one first component is sputtered by a sputtering device comprising a liquid metallic target material placed in a target trough (74, col. 6, ln. 60-67) and sputtered from the target to the surface of a substrate to be coated (col. 5, ln. 30-35), and the target comprises at least an active surface region (SA) exposed to sputter ions and a passive surface region (SP) at least 50% less exposed to sputtering as the active surface region (SA) (col. 7,ln. 12-28, 50-55), 
wherein the method comprises agitation of the liquid target to degas the liquid target material or/and to dissipate solid particles or islands or/and move solid particles or islands from the active surface region (SA) to the passive surface region (SP) and/or vice-versa, wherein agitation enforces horizontal and vertical convection in the liquid target during sputtering (col. 7, ln. 12-28, 50-55).  
Regarding claim 24, Yang teaches the film is a metal, an alloy, or a compound film and at least one first metallic component is sputtered from the target to the surface of the substrate to be coated and in case of a compound film, at least one second component of the Page 6 of 11Preliminary Amendment dated: April 22, 2021 compound is introduced as a reactive gas to form the compound in the gas phase or/and on the surface of the substrate and/or the surface of the film (col. 4, ln. 25-30).  
Regarding claim 25, Yang teaches the active region is a well-known race track leaving the remaining sputtering target area as the passive surface region (SP) in a peripheral or/and in a central area of the liquid target surface (col. 7, ln. 12-57).  
Regarding claim 26, Yang at least a part of the passive surface region (SP) is projected by a darkroom shield (76), electrically isolated from the target to shield the region (SP) against sputtering or other glow discharge phenomena (col. 6, ln. 25, 53-60).  
Regarding claim 27, Yang teaches the darkroom shield forms a counter electrode of the target (76, grounded shield, col. 6, ln. 25).  
Regarding claim 28, Yang teaches the sputtering device is a magnetron, comprising a magnetron magnet system and a DC-power supply or a pulsed DC-power supply (col. 7, ln. 40-50).  
Regarding claim 29, Yang teaches the agitation of the liquid target is performed by mechanical stirring, by stirring induced by a current flow (col. 7, ln. 12-27).  
Regarding claim 33, the target material is a liquid metal (col. 6, ln. 65-67) or an alloy of at least two metals having a melting point TM < 300°C (col. 5, ln. 40-43).  
Regarding claim 37, Yang teaches a further target from a different material is used to deposit a compound at the substrate surface (Fig. 4).  
Regarding claim 40, Yang teaches the film is deposited on a semi conductive substrate (solar cell, col. 1, ln. 25). 
Regarding claim 41, Yang teaches an inlet for reactive gas (col. 4, ln. 25-30).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above.
Regarding claim 5, Yang does not explicitly teach a bottom of the trough is formed concave or convex at least in a peripheral region.  
The Examiner takes that a change in shape of the bottom of the trough would be well within one of ordinary skill in the art. 
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Kolosnitsyn (WO 2018/025036) and Yamazaki (US 2009/0068503). 
Regarding claim 6 and 9, Yang does not teach means to stir comprise a stirring unit comprising a stirrer positioned in the liquid target material and a drive mounted at or near the reverse side of the trough. Nor does it teach the drive comprises a magnetic unit configured to create a rotating electric field and the stirrer comprises a magnetic bar or is a magnetic stir bar.  
Kolosnitsyn is directed to sputtering a liquid lithium sputtering target wherein agitation of the liquid occurs by a magnetic field inducing a magnetohydrodynamic effect.  However, other forms of work may also be used to achieve agitation (pg. 3, ln. 20-25).   
Yamazaki teaches a means to stir comprise a stirring unit comprising a stirrer positioned in the target material and a drive mounted at or near the reverse side of the trough ([0086], Fig. 18) wherein  the drive comprises a magnetic unit configured to create a rotating electric field and the stirrer comprises a magnetic bar or is a magnetic stir bar [0086].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the means to stir of Yang by providing the means to stir comprise a stirring unit comprising a stirrer positioned in the liquid target material and a drive mounted at or near the reverse side of the trough and the drive comprises a magnetic unit configured to create a rotating electric field and the stirrer comprises a magnetic bar or is a magnetic stir bar, as taught by Yamazaki, because it would a physical means of moving material. 
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 18 above, and further in view of Vanden Brande (EP 0 685 571).
Regarding claim 21, Yang does not teach the system comprises a measurement device to measure a sputter voltage and an electronic device comprising a comparator,
one input Iv of the electronic device being connected with the output signal or a transformed output signal Si of the measurement device and one input of the comparator,
the other input of the comparator being connected with an output from an electronic benchmark database to compare signal S1 and signal S2 from the benchmark database to produce a liquid level signal SLL at an output O of the electronic device.  
Vanden Brande teaches a measurement device (47) to measure a sputter voltage and an electronic device (48) comprising a comparator (comparison),
one input (S1) Iv of the electronic device (measured voltage S1) being connected with the output signal or a transformed output signal Si of the measurement device (47) the other input (S2) of the comparator being connected with an output from an electronic benchmark database (target voltage) to compare signal S1 and signal S2 from the benchmark database (50) to produce a liquid level signal SLL at an output O of the electronic device ([0037-0041]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Yang by providing a measurement device to measure a sputter voltage and an electronic device comprising a comparator, one input Iv of the electronic device being connected with the output signal or a transformed output signal Si of the measurement device and one input of the comparator, the other input of the comparator being connected with an output from an electronic benchmark database to compare signal S1 and signal S2 from the benchmark database to produce a liquid level signal SLL at an output O of the electronic device, as taught by Vanden Brande, because it would allow the level of the target to be maintained [0037-0040]. 
Regarding claim 22, Vanden Brande teaches the output is connected to a liquid level indication device (S1, S2, [0037]) and/or to a refill device (13) of the system [0038].  
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 23 above, and further in view of Vanden Brande (EP 0 685 571).
Regarding claim 38, Yang does not teach measuring the liquid level of the sputtering target. 
Vanden Brande teaches a dependency of one of the electric values sputter voltage (target voltage), sputter current, or sputter power from the liquid level  (S1, S2, [0037]) of the liquid target (8, Fig. 1) is used to produce a liquid level signal by measuring the value or a transformed value signal, and comparing it with a benchmark value or a respectively transformed value signal S2 corresponding to a defined liquid level ([0037-0040].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Yang by providing a dependency of one of the electric values sputter voltage (target voltage), sputter current, or sputter power from the liquid level  (S1, S2, [0037]) of the liquid target (8, Fig. 1) is used to produce a liquid level signal by measuring the value or a transformed value signal, and comparing it with a benchmark value or a respectively transformed value signal S2 corresponding to a defined liquid level, as taught by Vanden Brande, because it would allow the level of the target to be maintained [0037-0040]. 
Regarding claim 39, Vanden Brande teaches the liquid level signal is used to drive a liquid level indication device and/or to control a target liquid refill device of the system [0037-0040].  
Allowable Subject Matter
Claims 10-14 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J BRAYTON/Primary Examiner, Art Unit 1794